DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 10 February, 2021.
Claims 1, 9 and 13 have been amended.
Claims 4 and 11 have been cancelled.
Claims 1, 6, 8, 9 and 13 are currently pending and have been examined.
The present application is a continuation of U.S. Application 14/335,037 now Abandoned, which is a continuation in part of U.S. Application Number 13/760,345  now U.S. Patent Number 9,043,217; which is a continuation in part of U.S. Application Number 13/314,473 now U.S. Patent Number 8,996,392.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claims 9 and 13 have been amended to remove their dependency from Claim 1 without indicating a dependency from any other claim. As such, the term “the mobile device application or network application” has no antecedent basis. For purposes of this examination, Examiner assumes that Claims 9 and 13 depend form Claim 8. Appropriate correction or clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 6, 8, 9 and 6 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Worrell et al.: (US PGPUB 2014/0018779 A1).
CLAIM 1
Worrell teaches a telemedicine care system that includes the following limitations:
a medical kiosk comprising a portable medical kit that includes a lid and a base, said base includes a plurality of compartments, at least two of said compartments each include a different medical device, said lid including a cavity for holding a portable smart device to enable a user to view a remotely located medical provider; wherein each different medical device is selected from the group consisting of a stethoscope, an otoscope, a thermometer, a dermascope, a spirometer, blood pressure cuff, a pulse oximeter, a blood glucometer, an audiometer, and a 3-lead EKG; (see Worrell paragraph 0006 - 0009, 0069 – 0071, 0077 – 0091, 0094 – 0104, 0131, 0139 - 0141, 0145, 0156 - 0162 and 0200 and Figure 3 – 6 and 34).
Worrell teaches a telemedicine care system that connects patients with remote healthcare professionals using a mobile patient care unit – i.e. a portable medical kit. The patient care unit includes audio/video communication capabilities and a plurality of medical devices – i.e. diagnostic instruments, including all of those recited in the claims, for use at the location of a patient. The diagnostic instruments are stored within the base portion of the kit in built-in cradles 
CLAIM 6
Worrell discloses the limitations shown above relative to Claim 1. Additionally, Worrell discloses the following limitations:
one or more medical device panels are used to control and/or display results from one or more medical devices; (see Worrell paragraph 0214).
Worrell teaches a telemedicine care system that includes displaying medical device data on the display of the patient care device. 
CLAIM 8
Worrell discloses the limitations shown above relative to Claim 1. With respect to the following limitations:
a mobile device application or network application, said mobile application or network application providing various functions on a mobile device or computer, said functions including one or more functions selected from the group consisting of 1) locating an available medical kiosk, 2) scheduling an appointment with the medical kiosk, 3) pre-registering symptoms and/or reasons for visit, 4) set and/or cancel an appointment with the medical kiosk, 5) receiving reminders and/or updates regarding appointments for the medical kiosk, 6) obtaining information about medical kiosk availability, 7) obtaining information about certain medical provider availability, 8) obtaining information about the available medical provider, 9) enabling the selection of a certain medical provider and/or medical provider in a certain field of medicine, 10) obtaining map information, address information and/or hours of operation information regarding a selected medical kiosk, 11) locating the closest kiosk and/or kiosk availability for a certain medical provider and/or medical provider in a certain field of medicine, 12) pre-submitting and/or pre-clearing medical insurance, 13) submitting payment information, 14) receiving information on payment status, 15) receiving information on insurance coverage, 16) receiving appointment reminders and/or updates, 17) receiving prescription information, 18) submitting payment information for medical visit and/or prescription, 19) answer surveys regarding the use of the medical kiosk, and 20) receiving medication reminders; (see Worrell paragraph 0172, 0193, 0195, 0222, 0227).
Worrell discloses receiving prescription reminders and prescription information as well as appointment information. 
CLAIM 9
Worrell discloses the limitations shown above relative to Claim 8. With respect to the following limitations:
a medication adherence software application that provides one or more functions selected from the group consisting of 1) enabling a patient to speak to a pharmacist, 2) enabling a patient to change the patient’s medications alerts, 3) enabling a patient to learn about certain types of medical conditions, 4) enabling a patient to check medication orders status, 5) enabling a patient to check medication delivery status, 6) enabling a patient to refill a prescriptions, 7) enabling a patient to transfer prescriptions to a another location, 8) enabling a patient to obtain information about recommended medication dosages, 9) enabling a patient to obtain information about recommended times to take medications, 10) enabling a patient to obtain information about recommended frequency for taking medications, 11) enabling a patient to obtain information about medications, 12) enabling a patient to obtain information about generic brands available for medications, 13) enabling a patient to request an appointment to speak with a medical provider, 14) enabling a patient to enter information regarding compliance information regarding medication usage by patient, 15) enabling a patient to receive compliance reports for patients regarding medication usage, 16) enabling a patient to pay for the prescription, 17) enabling a patient to select between a generic and non-generic brand of medication, 18) enabling a patient to compare pricing and/or delivery options for various medications, 19) provides reminders for patients to take their medications, 20, monitors and/or generates progress reports to the patient regarding adherence to medication usage, and 21) enrolls a patient in an electronic prescriptions network which sends their prescriptions to their choice of pharmacy; (see Worrell paragraph 0172, 0193, 0195, 0222, 0227).
Worrell discloses receiving prescription reminders including doses and timing, and prescription information. 
CLAIM 13
Worrell discloses the limitations shown above relative to Claim 8. With respect to the following limitations:
a prescription drug system that includes one or more functions selected from the group consisting of 1) enabling a medical provider to generate electronic prescriptions, 2) enabling a patient to conveniently select and/or order prescription drugs, 3) enabling a patient to choose between name brand and generic drugs, 4) enabling a patient to choose the supply quantity for the prescription, 5) enabling a patient to choose between picking the prescription up at the pharmacy of their choice or mail delivery of the prescription, 6) enabling a patient to enter medical insurance for partial or full payment of the prescription, 7) enabling a patient to enter a credit or debit card information to pay for the prescription, 8) enabling a patient to enter information for mail delivery of the prescription, 9) enabling a patient to enter information to provide automatic reminders to patient regarding refills and/or follow-up medical visits, 10) enabling a patient to enter information to enable patient to be notified when prescription has been mailed and/or is ready to be picked-up at the pharmacy, 11) enabling a patient to obtain a print out and/or electronic version of the prescription written by the medical provider, 12) enabling a patient to receive information about the issued prescription in printout and/or electronic form, and 13) enabling a patient to select the pharmacy where he/she would like to pick-up the prescription; (see Worrell paragraph 0172, 0193, 0195, 0222, 0227).
Worrell discloses receiving prescription information. 
Response to Arguments
Applicant's arguments filed 10 February, 2021, with respect to the U.S.C. 103 rejections have been fully considered but they are not persuasive. 
The claims have been amended to recite that the lid of the portable medical kit includes a “cavity for holding a user’s portable smart device”. In the remarks filed on 10 February, 2021, Applicant asserts that this limitation is found in now cancelled claim 4, and is distinguished from “a dedicated computing device” as found in the recited art. Applicant implies that the smart device is one that is owned or operated by the user of the medical kit for other uses that these 
The specification discloses that the smart device: “is being used in any location that the patient desires” (0012); “a personal computer interface . . . that can be used by the user” (0013); “The lid of the container can include a compartment that is designed to removably hold a tablet computer, smart device, smart phone, IPad, or the like (0062, 0331);
Applicant’s arguments are not supported by the specification. Nothing indicates that the portable smart device held in a cavity in the lid is a “user’s portable smart device”; that is a device that the user may use for other purposes, rather than being a dedicated unit. While Worrell discloses a computer device for the telemedicine care system that may be “built-in” – i.e. a dedicated device – Worrell clearly anticipates that the computer may be a “desktop computer, a laptop computer, a mobile computing device (such as a smart phone, tablet computer (such as the IPad™ mobile digital device or the Samsung Galaxy Android tablet), an IPod™ mobile digital device, or other mobile devices), or other devices configured to process digital instructions” (0141).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Smart home technology for telemedicine and emergency management”; to Li discloses using smart devices and medical instruments for home based telemedicine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
 to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                        

Date: 24 March, 2021